Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pg. 6 of the Remarks, filed 3/15/2021, with respect to the rejection of claims 7, 13-15, 21-27 for Double Patenting have been fully considered and are persuasive.  The Double Patenting rejection of the claims has been withdrawn. 
Applicants arguments that application number 16/026364, now issued patent 10,585,274 do not include the features of an interferometer with a perpendicular z-mirror and a calibration mask measuring appliance different from the microscope are persuasive. 

Election/Restrictions
Applicant’s election without traverse of Group II claims 7-9 and 13-15 in the reply filed on Sept. 25, 2019 is acknowledged.

Allowable Subject Matter
Claims 7, 13-15, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 7 and 25 require capturing image of structured elements for lithographic methods, measuring coordinates of the structured elements by an interferometric measurement, 
The closest arts are Huebel and Deck. Huebel discloses measuring co-ordinates of various points on a lithographic specimen using an interferometric method, and correcting calibration errors using height profile measurements and measurements taken of a calibration mask. Deck teaches correcting measurements for a change in refractive index. However none of the prior arts, alone or in combination disclose both the requirements that the interferometric mirror be perpendicular to the optical axis and that the calibration mask is measured in an appliance different from the measuring microscope as required by claims 7 and 25. 

Claims 13-15, 21-24 and 26-27 depend from claims 7 and 25 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423